DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/30/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
3.	The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1, 2, 5 – 9, 12 – 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Glommen et al. (U.S. Publication 2020/0106844) (Glommen hereinafter) in view of Castenada-Villagran (U.S. Publication 2019/0121847) (Castenada-Villagran hereinafter) and Quatrano et al. (U.S. Patent 6,748,420) (Quatrano hereinafter).

providing, by an event management system, an initial visitor stitching framework and an example of output of the initial visitor stitching framework via a data science notebook, wherein the data science notebook is an interactive environment for managing algorithms and data [“the visitor processing system 140 can enable marketing users (described below) to configure the types of data tracked for different visitors of the content site 110, as well as analyze and report on this visitor data,” ¶ 0041; visitor processing system mapped to data science notebook; “the visitor processing system 140 generates visitor segment reports, which can be custom reports accessible by marketing users and which may include segment information on the aggregated visitor profile data organized by visitor segments,” ¶ 0051; reports mapped to example of output; “When an event containing one or more persistent identifiers is received by the visitor processing system, a visitor stitching process can be initiated, which can conclude by associating the event with the resultant merged visitor,” ¶ 0148]; and the initial visitor stitching framework includes code for visitor stitching [“A content site 110 can integrate the services of a traditional web analytics system for the purpose of tracking its visitors for behavioral analysis. Tracking these visitors can be done so that when visitors render content within the property or application, the tracking code is triggered. This tracking code can then invoke an event call (e.g., via HTTP(S)) back to the web analytics system for collection. Examples of such tracking code are described above, including the tag container 114 and tags 116, 118 (see, e.g., FIG. 1).” ¶ 0138];
Each page or any subset of pages in the content site can incorporate the tag container as a universal tag that can be used to gather any type of visitor data of a visitor to a content site. This tag container can be used to interface with any number of third party vendor tags without requiring, in certain embodiments, such tags to be coded expressly in the code of the content pages of the content site. Thus, changes to the tagging of a content site may be made through a user interface provided by the tag management system without having to use a developer to add the tags to the content pages manually,” ¶ 0034; “The tag management system 150 can be used to manage the tags 116 provided by third party vendors. For instance, the tag management system 150 can provide functionality for marketing users to select which third party vendor tags 116 to associate with the tag container 114 for a variety of vendor-specific processing purposes. These purposes can include obtaining analytics for data analysis or business intelligence, tracking affiliate activity with respect to the content site 110, obtaining user data for displaying targeted ads, obtaining user data for customizing search functionality or email campaigns targeted to the end users, obtaining user data for personalizing content of the content pages 112, obtaining user data for integration with social networking functionality, obtaining user data for big data analysis, combinations of the same, or the like,” ¶ 0042]; and
The visitor processing system 140 can aggregate the visitor data with unique visitor profiles for each end user visitor to the content site 110 at block 212. By storing the visitor data in association with unique visitor profiles, the data may be associated with individual visitors. Unique visitor profiles may be maintained by obtaining, via the tag 118, identification data associated with the end users so as to match the visitor data with a particular user's visitor profile,” ¶ 0050].
Glommen does not explicitly disclose but Castenada-Villagran discloses applying, by the event management system, the modification to the initial visitor stitching framework to generate a custom visitor stitching framework [“FIG. 5 illustrates the model server 500 of FIG. 1, including an automatic machine learning engine (the AutoML engine 504), a parameter tuning engine 506, a formula reduction engine 508, a first instance of the extrapolated algorithm 322.1 before modification (e.g., as produced by the translation server of FIG. 3) and a second instance of the extrapolated algorithm 322.2 as modified by the model server 500, according to one or more embodiments. The model server 500 is a server that may optionally be utilized for the user 100 to modify and/or adapt the extrapolated algorithm 322.1, according to one or more embodiments. For example, the model server 500 may be a data science notebook running on a web platform that receives and displays the extrapolated algorithm 322. An instance of the user 100 with sufficient skill may review the extrapolated algorithm 322.1 and may tune or edit the target language in which it is coded (e.g., in the programming language),” ¶ 0082].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Glommen and Castenada-Villagran available before the effective filing date of the claimed invention, to modify the capability of separating content site visitor profiles as disclosed by Glommen to include the capability of data display customization as taught by Castenada-Villagran, thereby providing a mechanism to enhance system usability via the use of an automated mechanism to store and display relevant data and actions.
Glommen and Castenada-Villagran do not explicitly disclose but Quatrano discloses applying the modification comprising removing portions of the code for visitor stitching; and executing the custom visitor stitching framework without executing the removed code portions [“Other features of the invention include the removal, alteration, or the addition of information or content into the application response information based on the identity of the participant requesting the information. For example, if an agent of an institution is collaborating with a computer user and each is a member of a shared session, the application response information presented to the agent may be void of any advertising information for instance, while the same application response information provided to the computer user/customer may contain institutional advertising information.” col. 6, lines 25 – 36; “the invention removes the identity of the requesting participant along with, for example, any access control information, HTTP input buffer information, or the like from the original (i.e., the first) request and replaces this information with similar information obtained from a cache of shared session information.  The invention initially establishes shared session identification information (e.g., shared session state information), as will be explained, upon creation of the shared session”, col. 6, lines 54 – 62; “Participant 10 becomes aware of the new or next page using mechanisms discussed in detail later. Once the participant 10 is aware of the new page in the shared session 16, the participant 10 requests the current page via session 12 to the web server 30 (step 390). Because the request is accompanied by the shared session and shared session-participant cookies, the web server 30 forwards the request to the collaboration adapter 200 and step 391 can be skipped completely by the collaboration adapter 200 (since the shared session exists and participant 10 is already a member).” col. 17, lines 1 – 11].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Glommen, Castenada-Villagran and Quatrano available before the effective filing date of the claimed invention, to modify the capability of separating content site visitor profiles as disclosed by Glommen and Castenada-Villagran to include the capability of selective application/capability execution as taught by Quatrano, thereby providing a mechanism to enhance system efficiency via the use of an automated mechanism to execute portions of relevant applications.
9.	As per claim 2, Glommen, Castenada-Villagran and Quatrano teach the method of claim 1.  Glommen further teaches wherein the resource provider system is a first resource provider system, the modification is a first modification, the custom visitor stitching framework is a first custom visitor stitching framework, the stitched dataset is a first stitched dataset, and the user is a first user, the method further comprising:
Each page or any subset of pages in the content site can incorporate the tag container as a universal tag that can be used to gather any type of visitor data of a visitor to a content site. This tag container can be used to interface with any number of third party vendor tags without requiring, in certain embodiments, such tags to be coded expressly in the code of the content pages of the content site. Thus, changes to the tagging of a content site may be made through a user interface provided by the tag management system without having to use a developer to add the tags to the content pages manually,” ¶ 0034; “The content site 110 may be a website, a web server, an application server, a database server, combinations of the same, or the like,” ¶ 0038; “The tag management system 150 can be used to manage the tags 116 provided by third party vendors. For instance, the tag management system 150 can provide functionality for marketing users to select which third party vendor tags 116 to associate with the tag container 114 for a variety of vendor-specific processing purposes. These purposes can include obtaining analytics for data analysis or business intelligence, tracking affiliate activity with respect to the content site 110, obtaining user data for displaying targeted ads, obtaining user data for customizing search functionality or email campaigns targeted to the end users, obtaining user data for personalizing content of the content pages 112, obtaining user data for integration with social networking functionality, obtaining user data for big data analysis, combinations of the same, or the like,” ¶ 0042; and
The visitor processing system 140 can aggregate the visitor data with unique visitor profiles for each end user visitor to the content site 110 at block 212. By storing the visitor data in association with unique visitor profiles, the data may be associated with individual visitors. Unique visitor profiles may be maintained by obtaining, via the tag 118, identification data associated with the end users so as to match the visitor data with a particular user's visitor profile,” ¶ 0050].
Glommen does not explicitly disclose but Castenada-Villagran discloses applying, by the event management system, the second modification to the initial visitor stitching framework to generate a second custom visitor stitching framework [“FIG. 5 illustrates the model server 500 of FIG. 1, including an automatic machine learning engine (the AutoML engine 504), a parameter tuning engine 506, a formula reduction engine 508, a first instance of the extrapolated algorithm 322.1 before modification (e.g., as produced by the translation server of FIG. 3) and a second instance of the extrapolated algorithm 322.2 as modified by the model server 500, according to one or more embodiments. The model server 500 is a server that may optionally be utilized for the user 100 to modify and/or adapt the extrapolated algorithm 322.1, according to one or more embodiments. For example, the model server 500 may be a data science notebook running on a web platform that receives and displays the extrapolated algorithm 322. An instance of the user 100 with sufficient skill may review the extrapolated algorithm 322.1 and may tune or edit the target language in which it is coded (e.g., in the programming language),” ¶ 0082].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Glommen and Castenada-Villagran available before the effective filing date of the claimed invention, to modify the capability of separating content site visitor profiles as disclosed by Glommen to include the capability of data display customization as taught by Castenada-Villagran, thereby providing a mechanism to enhance system usability via the use of an automated mechanism to store and display relevant data and actions.
10.  	As per claim 5, Glommen, Castenada-Villagran and Quatrano teach the method of claim 1.  Glommen further teaches wherein receiving the modification to the initial visitor stitching framework comprises receiving a plugin to execute with the initial visitor stitching framework [“The visitor processing system may access another identifier associated with a user, user agent (e.g., browser), or user device in place of cookies for tracking user identities.  Other identifiers that may be used in place of cookies for tracking visitors include Internet Protocol (IP) addresses, Media Access Control (MAC) addresses (which may be obtained using a suitable protocol), device-specific identifiers (e.g., any static identifier associated with a device or software install on a device), device fingerprints (which may include a profile of two or more separate features of a device or user that individually may not be identifying, such as any combination of the user agent type (e.g., browser type) of a user device, the language supported by a user's browser, plugins installed in a user's browser, the user's IP address, operating system of the user device, etc.), mobile advertising identifiers, and the like.” ¶ 0153].
11.   	As per claim 6, Glommen, Castenada-Villagran and Quatrano teach the method of claim 1.  Glommen further teaches wherein applying the custom visitor stitching framework to the dataset associated with the resource provider system and the user to generate the stitched dataset associated with the user comprises: generating an identity mapping that maps an identifier of the user to a device identifier [“The first and second visitor profiles can be associated with the same computing device,” ¶ 0025].
12.   	As per claim 7, Glommen, Castenada-Villagran and Quatrano teach the method of claim 6.  Glommen further teaches using the generated identity mapping to update the dataset, thereby generating the stitched dataset [“The visitor processing system may access another identifier associated with a user, user agent (e.g., browser), or user device in place of cookies for tracking user identities … More generally, these identifiers and cookies are examples of user-device-specific, user-agent specific, or client-specific identifiers. Any reference to cookie-based identifiers herein may be interchangeable with any other user-device-specific, user-agent specific, or client-specific identifier.” ¶ 0153].
13.      As per claim 8, it is a system claim having similar limitations as cited in claim 1.  Thus, claim 8 is also rejected under the same rationale as cited in the rejection of claim 1 above.

15.      As per claim 12, it is a system claim having similar limitations as cited in claim 5.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 5 above.
16.      As per claim 13, it is a system claim having similar limitations as cited in claim 6.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 6 above.
17.      As per claim 14, it is a system claim having similar limitations as cited in claim 7.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 7 above.
18.      As per claim 15, it is a media claim having similar limitations as cited in claim 1.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 1 above.
19.      As per claim 16, it is a media claim having similar limitations as cited in claim 2.  Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claim 2 above.
20.      As per claim 19, it is a media claim having similar limitations as cited in claim 5.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 5 above.
.
22.	Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Glommen, Castenada-Villagran and Quatrano in further view of Sehgal et al. (U.S. Publication 2014/0358482) (Sehgal hereinafter).
23.   	As per claim 3, Glommen, Castenada-Villagran and Quatrano teach the method of claim 1.  Glommen, Castenada-Villagran and Quatrano do not explicitly disclose but Sehgal discloses generating, by the event management system based on the stitched dataset, a device graph associating the user with a plurality of user devices; and providing, by the event management system to the resource provider system, data for display of the device graph, thereby causing the resource provider system to display the device graph on a display component of the resource provider system [“the interface 116 may additionally include another tab (not shown) or other interface to display the applications currently installed by the user, on devices of the user, or on devices of an entity with which the user is associated. When present, this tab or interface may also include a list of devices associated with the user or entity,” ¶ 0031].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Glommen, Castenada-Villagran, Quatrano and Sehgal available before the effective filing date of the claimed invention, to modify the capability of separating content site visitor profiles as disclosed by Glommen, Castenada-Villagran and Quatrano to include the capability of data display as taught by Sehgal, thereby providing a mechanism to 
24.      As per claim 10, it is a system claim having similar limitations as cited in claim 3.  Thus, claim 10 is also rejected under the same rationale as cited in the rejection of claim 3 above.
25.      As per claim 17, it is a media claim having similar limitations as cited in claim 3.  Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 3 above.
Response to Arguments
26.	Applicant’s arguments have been carefully considered but are not persuasive.
27.	Applicant argues on page 10 that the tags disclosed in Glommen are used the gather, not stitch data and therefore does not describe “receiving a modification to [an] initial visitor framework altering the code for visitor as is claimed.  However, as disclosed in Glommen at paragraph [0145], “Visitor stitching can be performed by any of the systems described herein. For example, the visitor processing system 140 or 240, tag management system 2540, or visitor processor 2640 can implement the visitor stitching processes described herein.”  
28.	Applicant next argues that the skipped step described in Quatrano “is (a) not related to visitor stitching and (b) executed or not executed based on current condition (i.e., whether a shared session already exists) rather than being removed from the code altogether.”  Regarding part (a), Quatrano describes a “media blender/collaboration framework 300 is an example of a privileged user. Within the collaboration adapter 200, the session tracker 302 can send and receive external event In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Quatrano discloses the claim limitations in combination with the other cited references.  Regarding point (b), as is cited above, Quatrano removes HTTP input buffer information (cookies) suggesting the removal of code.
29.	Applicant further argues on page 12 that Quatrano teaches away from modifications … to the application logic by suggesting “that is beneficial to avoid modifying application code.”   However, merely pointing out a benefit of a particular embodiment does not constitute teaching away because the noted statement “does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
30.	Applicant lastly argues on pages 12 and 13 that the cited references do not teach or suggest “providing, by an event management system, an initial visitor stitching framework and an example of output of the initial visitor stitching framework via a data Glommen, as cited above, provides reports that are mapped to example output of the framework.
Conclusion
31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C WOOD/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193